Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 10/11/2021 have been fully considered but they are not persuasive. 
Referring to Applicant’s argument on pages 8-9 of Applicant’s Remarks alleging Limp does not disclose “sending, to another device, a request for one or more identifiers that are each associated with a time within a time period before the time associate3d with the voice command and with the type of identifier associated with the voice command” because “Limp is already aware of the identifier of the song before receiving the voice command, the system of Limp does not need to request an identifier of the song after receiving the voice command”, the Examiner respectfully disagrees. Firstly, Limp is relied upon to disclose “sending a request for an identifier that is associated with the received voice command and the type of identifier associated with the voice command” as distinctly pointed out in the Examiner’s previous and current rejection. Applicant’s argument seems to center around the limitation of “sending …a request for one or more identifiers that are each associated…with the type of identifier associated with the voice command” and the fact that the song name and artist information being available negates any need for a “request for an identifier”. The Examiner has interpreted the “request for an identifier” as the command issued by the user for the song, wherein the word “song”, the name of the song, and the artist of the song could all be considered identifiers of the content, but the key here is that the request made by the user is for the purchasing of the song, not specifically a request for the system to actively provide the identification of the song. If Applicant desires for the limitation to only be interpretable as a request to the system to provide the identification information of the song to the user, then the claim language will need to be more specific in this regard.
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The Examiner has provided an explanation how the combination of Rothschild with the system of Limp discloses the limitation of “selecting one identifier of the one or more identifiers”, but Applicant has not provided an argument as to how this limitation is not met. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 41-43 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recites a method for receiving a voice command, determining time associated with the command and a type of identifier associated with the command, determining an identifier associated with the time and type of identifier associated with the command, select an identifier associated with a time closest to the time associated with the voice command, determine what operation to performed based on the selected identifier, and execute it, which are concepts performed in the human mind and thus grouped as a mental process. This judicial exception is not integrated into a practical application because the claim is entirely made up of the steps that are grouped as a mental process. None of the computer elements from the other independent claims (claims 1, 8, and 15 of the instant application), nor their interactions with each other, are present in claims 41-43, which exhibit meaningful limitations to the abstract idea. The claims do not include 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8-10, 12-15, 17-20, 22, 24, 29-34, and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Limp et al (hereinafter Limp) US 20130347018 in view of Rothschild US 20060259930, and further in view of Tall et al (hereinafter Tall) US 20170262051.

Referring to claim 1, Limp discloses a method comprising:
receiving, at a device and from a first entity, a voice command (see Paragraph 0028 for disclosing receiving, at the device 310 and from a first entity (the user), a voice command);
determining a type of identifier associated with the voice command (see Paragraph 0043 for disclosing the use of audio (i.e., voice) commands from the user as a method of inputting commands to the system, wherein the commands perform various types of functionality and input. For example, a user input could cause a notification regarding a song to be dismissed or cause the notification to be saved for a later time, adding a song to a wishlist, adding a song to a playlist, cause the song to be played, etc. Paragraph 0055 further discloses the ability to control the device of Limp only through a combination of visual and audio commands. Therefore, in Paragraph 0028 when the user speaks the voice command of “buy song”, there is a need to identify the type of identifier (a buyable song that is currently playing) based on the given command. Seeing as every nearly every function of the device can also be performed via voice commands, it is incorrect to assume Limp will already know what content the command relates to without analyzing the spoken command to determine the nature of what is being commanded via the voice command);
sending a request for an identifier that is associated with the received voice command and the type of identifier associated with the voice command, receiving an indication of the identifier associated with the type of identifier, and determining, based on the voice command and the one identifier, an operation to be performed and initiating, by the device, execution of the operation (see Fig. 3 and Paragraphs 0027-0028 and 0041 for disclosing sending to the device 310 a request for the buyable song (type of identifier) associated with the voice command and determining, based on the voice command “buy song” and the identification of the detected song, the operation of ordering/buying the identified song by the device 310 is executed. Additionally, a request is sent for an identifier that is associated with a received voice command in the form of a voice input to have information for the song be pushed to the portable device, wherein the received identification information for the song is indicated, further noting the identifier is associated with the type of identifier/”song” as seen in Fig. 3, 310 and 312).
Limp is unclear as to determining a time associated with the receiving the command, sending, to a second entity, a request for one or more identifiers that are each associated with a time within a time period before the time associated with the command, receiving, from the second entity, an indication of 
Rothschild discloses determining a time associated with the receiving the command, sending, to a second entity, a request for one or more identifiers that are each associated with a time within a time period before the time associated with the command, receiving, from the second entity, an indication of the one or more identifiers associated with the time within the time period, selecting one identifier of the one or more identifiers (see Fig. 9 and Paragraphs 0059-0063 for disclosing a time measured from the start of the media content to when the command is issued is determined, a request is sent to the server for one or more identifiers of items that are visible within a time increment (given timeframe) of the time measured from the start of the media content (timestamp of the request) associated with the receiving the command, further noting the request is sent based on the time at which the command is received/issued by the user, receiving indications of the one or more identifiers of the products that were visible at the time of the request, further noting the received indicators are based on the request for the identifiers, selection of a product from the list of indicated products, and determining an operation to be performed based on the selected product/identifier in the listing of the items for display to the user which was derived from the command. While Rothschild discloses the retrieval of purchasable products (also interpretable as a type of identifier) that are visible during the timeframe specified based on the received command, the combination with Limp would reasonably result in receiving indications of all buyable songs (determined type of identifier) relevant to the identified timeframe of Rothschild based on the time at which the voice command was received. To further clarify, the initial command that results in the request for identifiers that are associated with a time within a time period/increment associated with the running time at which the command was received is disclosed in step 804 in Paragraph 0059-0061 and Fig. 8. The retrieval/receiving of identifiers/identifying information is disclosed in step 808 in Paragraph 0060 and Fig. 8. The selection of the product from the list of received products occurs after this command has been executed occurs in step 812 in Paragraphs 0062-0063 and Fig. 8. Therefore, Limp discloses the voice commands and receiving an identifier associated with a type of identifier in combination with Rothschild disclosing the identifiers being received based on the command.). 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the time frame analysis of the command of Rothschild with the system of Limp in order to fulfill the need for enabling a user to obtain information related to digital media content being played on an electronic device (see Rothschild, Paragraph 0008).
While Rothschild discloses requesting and receiving identifiers associated with a time period when the command was given, Limp in view of Rothschild is unclear as to the identifiers being associated with a time within a time period before the time associated with the command.
Tall discloses identifiers associated with a time within a time period before the time associated with the issued voice command (see Paragraph 0031 for disclosing when a voice command is received, identifiers of links/interactive screen objects present in the on screen area within a period of time/predetermined number of second before the command is received are retrieved).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the time period analysis of the voice command of Tall with the system of Limp in view of Rothschild in order to calculate an accuracy probability for each link/interactive screen object to which the command may be selecting based on different factors, including time elapsed between the link/interactive screen object being gazed upon and the emission of the voice command, wherein the link/interactive screen object with the highest probability is selected (see Tall, Paragraph 0031).

see Paragraph 0028 for disclosing the keywords “buy song” are recognized by the device 310).

Referring to claim 3, Limp discloses the one or more identifiers comprise at least one of a unique program identifier (UID), a content identifier, and an audio watermark (see Paragraph 0027 for disclosing the identifiers comprise an audio watermark/content identifier).

Referring to claim 6, Limp discloses the second entity is a playback device that is different from the first entity (see Fig. 3 and Paragraph 0027 for disclosing the second entity is a playback device, such as a television, different from the first entity 310).

Referring to claim 8, Limp discloses receiving, at a device and from a content playback device, audio data associated with a content asset (see Fig. 3 and Paragraph 0027-0028 for disclosing receiving, at device 310, from a first entity 302, audio data associated with a content asset 304); 
receiving, at the device and from a user, a voice command (see Paragraph 0028 for disclosing receiving, at the device 310 and from a second entity (the user), a voice command, wherein the first entity 302 is different from the second entity (the user));
determining a type of identifier associated with the voice command (see Paragraph 0043 for disclosing the use of audio (i.e., voice) commands from the user as a method of inputting commands to the system, wherein the commands perform various types of functionality and input. For example, a user input could cause a notification regarding a song to be dismissed or cause the notification to be saved for a later time, adding a song to a wishlist, adding a song to a playlist, cause the song to be played, etc. Paragraph 0055 further discloses the ability to control the device of Limp only through a combination of visual and audio commands. Therefore, in Paragraph 0028 when the user speaks the voice command of “buy song”, there is a need to identify the type of identifier (a buyable song that is currently playing) based on the given command. Seeing as every nearly every function of the device can also be performed via voice commands, it is incorrect to assume Limp will already know what content the command relates to without analyzing the spoken command to determine the nature of what is being commanded via the voice command);
sending a request for an identifier that is associated with the received voice command and the type of identifier associated with the voice command, receiving an indication of the identifier associated with the type of identifier, and determining, based on the voice command and the one identifier, an operation to be performed and initiating, by the device, execution of the operation (see Fig. 3 and Paragraphs 0027-0028 and 0040-0041 for disclosing sending to the device 310 a request for the buyable song (type of identifier) associated with the voice command and determining, based on the voice command “buy song” and the identification of the detected song, the operation of ordering/buying the identified song by the device 310 is executed. Additionally, a request is sent for an identifier that is associated with a received voice command in the form of a voice input to have information for the song be pushed to the portable device, wherein the received identification information for the song is indicated, further noting the identifier is associated with the type of identifier/”song” as seen in Fig. 3, 310 and 312, further noting monitoring for and detection of triggers, where upon when a trigger is detected, the information, such as the identification of the image or audio data, is determined/requested and received/retrieved by the system).
Limp is unclear as to determining a time associated with receiving the command, sending a request for one or more identifiers that are each associated with a time within a time period before the time associated with the command, receiving an indication of the one or more identifiers associated with the time within the time period, selecting one identifier of the one or more identifiers.

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the time frame analysis of the command of Rothschild with the system of Limp in order to fulfill the need for enabling a user to obtain information related to digital media content being played on an electronic device (see Rothschild, Paragraph 0008).
While Rothschild discloses requesting and receiving identifiers associated with a time period when the command was given, Limp in view of Rothschild is unclear as to identifiers associated with the data with a time within a time period before the time associated with the command.
Tall discloses identifiers associated with the data with a time within a time period before the time associated with the command (see Paragraph 0031 for disclosing when a voice command is received, identifiers of links/interactive screen objects present in the on screen area within a period of time/predetermined number of second before the command is received are retrieved).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the time period analysis of the voice command of Tall with the system of Limp in view of Rothschild in order to calculate an accuracy probability for each link/interactive screen object to which the command may be selecting based on different factors, including time elapsed between the link/interactive screen object being gazed upon and the emission of the voice command, wherein the link/interactive screen object with the highest probability is selected (see Tall, Paragraph 0031).

see Paragraph 0028 for disclosing the device is caused to activate via the voice command).

Referring to claim 10, Limp discloses the voice command comprises one or more keywords capable of being recognized by the device (see Paragraph 0028 for disclosing the keywords “buy song” are recognized by the device 310).

Referring to claim 12, Limp discloses the one or more identifiers comprise at least one of a unique program identifier (UID), a content identifier, and an audio watermark (see Paragraph 0027 for disclosing the identifiers comprise an audio watermark/content identifier).

Referring to claim 13, Limp discloses generating an audio output indicative of the one or more operation to be performed (see Paragraph 0028-0029).

Referring to claim 14, Limp discloses sending the request for the one or more identifiers comprises sending, to the content playback device, the request for the one or more identifiers associated with the audio data and receiving the one or more identifiers comprises receiving, from the content playback device, the one or more identifiers (see Paragraph 0027 for disclosing the monitoring, detection, and receiving/retrieval of the identifiers, interpreted as the request, described in Paragraph 0040 can be performed by the first device/content playback device 302). Limp in view of Rothschild, and further in view of Tall discloses the indications as seen in the rejection of claim 8.

Referring to claim 15, Limp discloses a method comprising:
see Fig. 3 and Paragraphs 0022-0023, 0027-0029 for disclosing receiving, at device 310, from a first entity 302, audio data associated with a content asset 304 wherein all detected identifiers associated with the audio data are received);
receiving, at the device and from a second entity, a voice command, wherein the first entity is different from the second entity (see Paragraph 0028 for disclosing receiving, at the device 310 and from a second entity (the user), a voice command, wherein the first entity 302 is different from the second entity (the user));
determining a type of identifier associated with the voice command and selecting, an identifier that is associated with the type of identifier associated with the voice command (see Paragraph 0043 for disclosing the use of audio (i.e., voice) commands from the user as a method of inputting commands to the system, wherein the commands perform various types of functionality and input. For example, a user input could cause a notification regarding a song to be dismissed or cause the notification to be saved for a later time, adding a song to a wishlist, adding a song to a playlist, cause the song to be played, etc. Paragraph 0055 further discloses the ability to control the device of Limp only through a combination of visual and audio commands. Therefore, in Paragraph 0028 when the user speaks the voice command of “buy song”, there is a need to identify the type of identifier (a buyable song that is currently playing) based on the given command. Seeing as every nearly every function of the device can also be performed via voice commands, it is incorrect to assume Limp will already know what content the command relates to without analyzing the spoken command to determine the nature of what is being commanded via the voice command. Additionally, a request is sent for an identifier that is associated with a received voice command in the form of a voice input to have information for the song be pushed to the portable device, wherein the received identification information for the song is indicated, further noting the identifier is associated with the type of identifier/”song” as seen in Fig. 3, 310 and 312, further noting monitoring for and detection of triggers, where upon when a trigger is detected, the information, such as the identification of the image or audio data, is determined/requested and received/retrieved by the system, so therefore the identifier of the song (type of identifier) is selected based on the voice command to execute either the buying or the information provision execution);
determining, based on the voice command and the given identifier, an operation to be performed and initiating, by the device, execution of the operations (see Paragraphs 0027-0028 for disclosing determining, based on the voice command “buy song” and the identification of the detected song, the operation of ordering the song by the device 310 is executed).
Limp is unclear as to determining a time associated with the command, selecting, based on the time associated with the command, an identifier that is received at a time within a time period before the time associated with the voice command.
Rothschild discloses determining a time associated with the command and selecting, based on the command, an identifier that is the type of identifier associated with the command (see Fig. 9 and Paragraphs 0059-0063 for disclosing a time measured from the start of the media content to when the command is issued is determined, a request is sent for one or more identifiers of items that are visible within a time increment (given timeframe) of the time measured from the start of the media content (timestamp of the request) associated with the receiving the command, further noting the request is sent based on the time at which the command is received/issued by the user, receiving indications of the one or more identifiers of the products that were visible at the time of the request, further noting the received indicators are based on the request for the identifiers, and determining an operation to be performed based on the indicated of the one or more identifiers in that of the listing of the items for display to the user. While Rothschild discloses the retrieval of purchasable products (also interpretable as a type of identifier) that are visible during the timeframe specified based on the received command, the combination with Limp would reasonably result in receiving indications of all buyable songs (determined type of identifier) relevant to the identified timeframe of Rothschild based on the time at which the voice command was received. To further clarify, the initial command that results in the request for identifiers that are associated with a time within a time period/increment associated with the running time at which the command was received is disclosed in step 804 in Paragraph 0059-0061 and Fig. 8. The retrieval/receiving of identifiers/identifying information is disclosed in step 808 in Paragraph 0060 and Fig. 8. The selection of the product from the list of received products occurs after this command has been executed occurs in step 812 in Paragraphs 0062-0063 and Fig. 8. Therefore, Limp discloses the voice commands and receiving an identifier associated with a type of identifier in combination with Rothschild disclosing the identifiers being received based on the command.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the time frame analysis of the command of Rothschild with the system of Limp in order to fulfill the need for enabling a user to obtain information related to digital media content being played on an electronic device (see Rothschild, Paragraph 0008).
While Rothschild discloses requesting and receiving identifiers associated with a time period when the command was given, Limp in view of Rothschild is unclear as to an identifier is received at a time within a time period before the time associated with the voice command.
Tall discloses an identifier is received at a time within a time period before the time associated with the voice command (see Paragraph 0031 for disclosing when a voice command is received, identifiers of links/interactive screen objects present in the on screen area within a period of time/predetermined number of second before the command is received are retrieved).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the time period analysis of the voice command of Tall with see Tall, Paragraph 0031).

Referring to claim 17, Limp discloses the first device is a playback device (see Fig. 3 and Paragraph 0027 for disclosing the first entity is a playback device, such as a television).

Referring to claim 18, Limp discloses the plurality of identifiers comprise at least one of a unique program identifier (UID), a content identifier, and an audio watermark (see Paragraph 0027 for disclosing the identifiers comprise an audio watermark/content identifier).

Referring to claim 19, Limp discloses the device is a voice activated device (see Paragraph 0028 for disclosing the device is caused to activate via the voice command).

Referring to claim 20, Limp discloses the voice command comprises one or more keywords capable of being recognized by the device (see Paragraph 0028 for disclosing the keywords “buy song” are recognized by the device 310).

Referring to claim 22, Rothschild discloses selecting the one identifier of the one or more identifiers further comprises outputting the identifiers and receiving an indication of a selection of the one identifier (see Paragraph 0060-0063 for disclosing  outputting the plurality of identifiers in the form of the list of the products and receiving an indication of a selection of the a list item to enable specific actions for the item (e.g., conduct e-commerce transaction to purchase product, go to website of product, receive e-mail regarding product, etc.)).

Referring to claim 24, Limp discloses selecting the one identifier of the one or more identifiers further comprises outputting the identifiers and receiving an indication of a selection of the one identifier (see Paragraph 0060-0063 for disclosing  outputting the plurality of identifiers in the form of the list of the products and receiving an indication of a selection of the a list item to enable specific actions for the item (e.g., conduct e-commerce transaction to purchase product, go to website of product, receive e-mail regarding product, etc.)).

Referring to claim 29, Limp in view of Rothschild, and further in view of Tall discloses receiving the indication of the one or more identifiers comprises receiving the indication of the one or more identifiers that were received during the time period before the time associated with the voice command as seen in the rejection of claim 1.

Referring to claim 30, , Limp in view of Rothschild, and further in view of Tall discloses receiving the indication of the one or more identifiers comprises receiving the indication of the one or more identifiers that were received during the time period before the time associated with the voice command as seen in the rejection of claim 8.

Referring to claim 31, Limp discloses determining the one or more operations to be performed comprises receiving a confirmation of the operation to be performed (see Paragraph 0028 for disclosing the adding of the song to the user account and playlist is interpreted as a confirmation of the operation of buying the song).

Claim 32 is rejected on the same grounds as claim 31.

Claim 33 is rejected on the same grounds as claim 31.

Referring to claim 34, Limp discloses an identifier is based on continuous recording of audio during a time period (see Paragraph 0027 for disclosing the purchasable song/identifier is based on analysis of buffered data from the music playing in the background of a scene of a program being watched by a user).

Referring to claim 38, Limp discloses the type of identifier is type associated with an object or content (see Paragraph 0027-0028 for disclosing the song playing in the background of the video is the object/content associated with the purchasable song/type of identifier).

Claim 39 is rejected on the same grounds as claim 38.

Claim 40 is rejected on the same grounds as claim 38.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Limp et al (hereinafter Limp) US 20130347018 in view of Rothschild US 20060259930, further in view of Tall et al (hereinafter Tall) US 20170262051, and further in view of LeBeau et al US 20110184730.

Referring to claim 4, Limp discloses the device is a voice activated device (see Paragraph 0028 for disclosing the device is caused to activate via the voice command).

LeBeau discloses an always-on voice activated device (see Paragraph 0024).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the always-on state of LeBeau with the system of Limp in view of Rothschild, and further in view of Tall in order to provide the user the convenience of speaking the voice commands without the need to manually turn on a microphone (see LeBeau, Paragraph 0024).

Allowable Subject Matter
Claims 35-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS T CORBO/
Primary Examiner, Art Unit 2424
01/11/2022